DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 2 and 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Egen et al. (US 2008/0018221) teaches a flat panel display device (¶ 0002) comprising: an anode, a cathode and an organic layer between them (¶¶ 0154-0159; Abst.), the organic layer being an emissive layer comprising an emissive iridium complex having the formula M(L’)(L”)2 (¶ 0124; see also ¶¶ 0009-0010 which discusses the complex of Egen in broader terms than ML’L”) wherein L’ is L1, L” is L5 (¶ 0124) and M is Ir (¶¶ 0009-0010; 0127). This configuration corresponds with Formula I wherein X is S; Rx and R6 are unsubstituted, R2 and R5 are cycloalkyl; R1 and R4 and are methyl; and n is 2 (¶¶ 0124-0125).   Egen fails to teach the inclusion of a host compound in the organic layer being one of the claimed compounds.
Thompson et al. (US 2005/0260441) teaches an organic EL display (Abst.) and explains that the organic layer includes metal carbene host to improve thermal stability (Abst.; ¶ 0065), wherein the host material is represented by, e.g., one of the following formulae:

    PNG
    media_image1.png
    379
    297
    media_image1.png
    Greyscale
(¶ 0140), wherein M is Pt (¶ 0110), m is equal to the maximum number of ligands that can attach to Pt (i.e. 2) (¶ 0097) and m+n is equal to the maximum number of ligands that can attach to Pt (i.e. n is 0) (¶ 0098).  None of these formulae completely correspond to any of the claimed compounds.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712